DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly disclose “wherein, when the pipe is engaged by the decoupling device with the joint adjacent the decoupler, the second gripping structure is automatically reduced from the steady state speed to a second reduced speed and the first gripping structure is automatically reduced from the steady state speed to a first reduced speed, wherein, while the pipe is slowed with the joint adjacent the decoupler, the decoupler is automatically actuated to release the locking part, wherein, after the locking part is released, the second gripping structure is increased to the steady state speed to withdraw the leading pipe section from the joint, and wherein, after the leading pipe section is withdrawn from the joint, the pipe is released by the decoupling device and the first gripping structure is increased to the steady state speed to advance the pipe along the travel axis” as recited in claims 1,11, and 17.
	Brown (US 7,765,685) teaches a pipe retrieval system (See figs. 7A-7D; Col 9. lines 26-36) comprising: 
a pipe (10, Fig. 7A) having a leading pipe section (11, Fig. 7A), a trailing pipe section (11, Fig. 7A) connected to the leading pipe section at a joint (13', Fig. 7A), and a remaining pipe (See fig. 7A; not labeled, but pipe 10 has another coupler to the right of coupler 13' which connects to a third pipe segment) joined to the trailing pipe section by See fig. 7 A; not labeled, but pipe 10 has another coupler to the right of coupler 13' which connects to a third pipe segment); and 
a pipe retrieval machine (700, Fig. 7A), the machine including 
a frame (See fig. 7A; see outer portion of pipe manipulation device 700 that supports the other components) defining a decoupling region (513, Fig. 7B) and a travel axis (See fig. 7A; travel axis is defines as longitudinal axis of pipe 10); 
a transporting mechanism (512, 514, Fig. 7B; Col. 6, Iines 13-28;Col. 9, Iines 46- Col. 10, line 14) supported on the frame (See fig. 7B) and having a first gripping structure (512, Fig. 7B) adjacent an infeed end (See fig. 7A; end of machine 700 on the right of region 513) of the machine and a second gripping structure (514, Fig. 7B) adjacent an outfeed end (See fig. 7B; end of machine 700 on the left of region 513) of the machine, the decoupling region disposed between the first and second gripping structures (See fig. 7B); 
a drive system (510, Fig. 7A) configured to move the first and second gripping structures at a steady state speed (Col. 9, lines 46 – Col. 10, lines 14- default speed is the steady state speed) to direct the pipe along the travel axis (See figs. 7A-7D; Col. 9, lines 46 – Col. 10, line14); and 
wherein the first gripping structure and the second gripping structure are independently and automatically controllable to change from the steady state speed according to a position of the joint relative to the decoupling device (Col. 7, line 61 – Col. 8, line 10),
In a further embodiment, Brown teaches a pipe retrieval machine (See fig. 9) comprising a decoupling device (860, figs. 9 and 18A-C) in a decoupling region (513, 
	Gomes (US 2010/0316448) teaches a pipe retrieval system (See figs. 1-13; para [0074), [00801) comprising: 
a pipe (See figs. 1-10; see four pipes 5 that make up a pipe section 8) having a leading pipe section (5, fig. 2), a trailing pipe section (See fig. 4; right pipe 5) connected to the leading pipe section at a joint (See fig. 5; see point where pipes 5 meet) and a remaining pipe (5, fig. 7) joined to the trailing pipe section by a next joint (See fig. 8; see where pipe 5 and pipe section 8 meet); and
a pipe retrieval machine (1, fig. 1 ), the machine including 
a frame (See fig. 1; see outer portion of pipe shop 1) defining a coupling region (3, fig. 7) and a travel axis (See fig. 8; travel axis is the longitudinal axis of pipe section 8);
a transporting mechanism (2, fig. 7) supported on the frame (See fig. 7) and having a first gripping structure (See fig. 7; guiding elements 2 on the right of facility 3) adjacent an infeed end (See fig. 7; right end of pipe shop 1) of the machine and a second gripping structure (See fig. 7; guiding elements 2 to the left of facility 3) adjacent an outfeed end (See fig. 7; left end of pipe shop 1) of the machine, the coupling region disposed between the first and second gripping structures (See fig. 7); 
a drive system (11, fig. 11) configured to move the first and second gripping structures at a steady state speed to direct the pipe along the travel axis (para (0060), (0075)); and a coupling device (3, fig. 7) in the coupling region (See fig. 7) wherein the first gripping structure and the second gripping structure are independently and automatically controllable (para (0062)).
However, the system taught by Gomes is that of a pipe coupler, not a pipe decoupler. Additionally, any combination of the above references fails to teach “wherein, when the pipe is engaged by the decoupling device with the joint adjacent the decoupler, the second gripping structure is automatically reduced from the steady state speed to a second reduced speed and the first gripping structure is automatically reduced from the steady state speed to a first reduced speed, wherein, while the pipe is slowed with the joint adjacent the decoupler, the decoupler is automatically actuated to release the locking part, wherein, after the locking part is released, the second gripping structure is increased to the steady state speed to withdraw the leading pipe section from the joint, and wherein, after the leading pipe section is withdrawn from the joint, the pipe is released by the decoupling device and the first gripping structure is increased to the steady state speed to advance the pipe along the travel axis”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Amanda Kreiling/Examiner, Art Unit 3726                                                                                                                                                                                                        2/18/21

/JASON L VAUGHAN/Primary Examiner, Art Unit 3726